DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 61/662,702, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the provisional application No. 61/662,702 fails to provide support for the surgical instrument being curved for a nonlinear trajectory to a target (claim 1) and that the guide tube is curved to provide a nonlinear trajectory to a target (claim 12).  As such, the effective filing date is March 15, 2013, which is the filing date of the provisional application No. 61/800,527.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, in line 20, the word “surgical” should be added before the word “robot” for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 20, the limitation “wherein the end-effector and the [surgical] robot includes optical markers” renders the scope of the claim indefinite as lines 2-3 of the claim set forth that the end-effector is part of the surgical robot and therefore it is unclear as to whether the optical markers simply being on the end-effector meets the limitation as the end-effector is part of the robot and therefore optical markers on the end-effector means that optical markers are on the robot as well, or whether the optical markers are intended to be on the end-effector and another part of the surgical robot that is not the end-effector. For examination purposes, Examiner assumes that either interpretation would meet the limitation since both interpretations are supported by the specification.  Claim 12 is similarly rejected (see line 19).
With regards to claim 1, in lines 21-22, the limitation “wherein the surgical robot system does not use radio frequency signals for tracking the guide tube” renders the scope of the claim indefinite since claim 1 is directed to the “surgical robot system” which comprises structurally of a surgical robot, a surgical instrument, a processor, a guide tube, etc., wherein it is unclear as to whether it is one or a combination of the structural elements of the surgical robot system that does not use radio frequency signals.  Further, since none of the structural elements are positively recited as being configured to perform the function of tracking the guide tube, it is unclear as to how the Claim 12 is similarly rejected (see lines 20-21).
With regards to claim 1, in lines 20-21, the limitation “optical markers to calculate orientation and coordinates of the guide tube” is recited.  It is unclear as to whether Applicant intended to set forth that the optical markers themselves are configured to perform the calculation or whether the optical markers are used to calculate the orientation and coordinates.  For examination purposes, Examiner assumes the latter as the former is not supported by the specification.  Claim 12 is similarly rejected (see lines 19-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (US Patent No. 6,245,028) in view of Bleich et al. (US or alternatively, further in view of Williams et al. (US Pub No. 2005/0234431).
With regards to claim 1, Furst et al. disclose a surgical robot system comprising:
a surgical robot having a controllable robot arm (230), the robot arm having an end-effector comprising a guide tube (280; “needle guide”) (column 7, lines 20-34; column 9, lines 1-24; Figures 2-4) and
a surgical instrument (210; “biopsy needle”) configured to be positioned through the guide tube (280) and configured to be advanced into tissue of a patient (column 9, lines 1-24, referring to the needle guide (280) receiving the biopsy needle (210); column 6, line 65-column 7, line 19, referring to the biopsy needle (210) being inserted to perform a biopsy; Figures 1-4),
wherein the surgical instrument (210) is curved for a nonlinear trajectory to a target (column 9, lines 5-12, referring to the needle guide (280) being curved, wherein “In the case of the curved needle 280, the biopsy needle 210 used therewith is flexible in order to navigate the bend”, and therefore the flexible biopsy needle (210) would adopt a curved shape as it is used with the curved needle guide (280); see Figure 3, note the curved shape of the surgical instrument (210)), 
wherein the guide tube is configured to oscillate back and forth and rotate simultaneously while performing a procedure (column 9, lines 42-53, referring to the guide tube (280) being attached to needle support assembly (200) which allows the guide tube (280) to be “arbitrarily placed, oriented…with respect to the subject” and further referring to the guide tube (280) being readily disengaged from the needle capable of being moved (such as by a user controlling the needle support assembly when the guide tube is attached to the assembly or controlling the guide tube directly when the guide tube is detached/disengaged from the assembly) in any manner, including an oscillating back and forth manner and rotating manner while performing the procedure; note that Applicant discloses in paragraph [0208] of their PG-Pub that the guide tube (7500) is simply the structure of a tube that “can be continuously oscillated back and forth, rotating about its axis, and therefore, it appears that as long as the guide tube has a structure such that it “can be” (i.e. is capable of) being oscillated back and forth and rotated, then such a guide tube meets the claimed limitation; Figures 2-3), and
wherein the surgical robot system does not use radio frequency signals for tracking the guide tube (column 5, line 60-column 6, line 9, referring to using image data to track the instrument, and thus the system does not use radio frequency signals for tracking).  
With regards to claim 12, Furst et al. disclose that the surgical robot system comprising:
a surgical robot having a controllable robot arm (230), the robot arm having an end-effector comprising a guide tube (280; “needle guide”) (column 7, lines 20-34; column 9, lines 1-24; Figures 2-4); and 
a surgical instrument (210; “biopsy needle”) configured to slide through the guide tube (280) (column 9, lines 1-24, referring to the needle guide (280) receiving the biopsy needle (210); column 6, line 65-column 7, line 19, referring to the biopsy needle (210) being inserted to perform a biopsy; Figures 1-4),

wherein the guide tube is configured to oscillate back and forth and rotate simultaneously while performing a procedure (column 9, lines 42-53, referring to the guide tube (280) being attached to needle support assembly (200) which allows the guide tube (280) to be “arbitrarily placed, oriented…with respect to the subject” and further referring to the guide tube (280) being readily disengaged from the needle support assembly, and therefore the guide tube (280) is of such a structure that it capable of being moved (such as by a user controlling the needle support assembly when the guide tube is attached to the assembly or controlling the guide tube directly when the guide tube is detached/disengaged from the assembly) in any manner, including an oscillating back and forth manner and rotating manner while performing the procedure; note that Applicant discloses in paragraph [0208] of their PG-Pub that the guide tube (7500) is simply the structure of a tube that “can be continuously oscillated back and forth, rotating about its axis, and therefore, it appears that as long as the guide tube has a structure such that it “can be” (i.e. is capable of) being oscillated back and forth and rotated, then such a guide tube meets the claimed limitation; Figures 2-3), and
wherein the surgical robot system does not use radio frequency signals for tracking the guide tube (column 5, line 60-column 6, line 9, referring to using image data to track the instrument, and thus the system does not use radio frequency signals for tracking).  
However, with regards to claims 1 and 12, though Furst et al. do disclose that the guide tube movement includes rotational movement (see Figures 2-3, wherein the guide 
Further, Furst et al. do not specifically disclose that the processor is adapted to prepare a computerized plan for a curved trajectory of the surgical instrument within tissue to a desired target.  
Furthermore, Furst et al. do not specifically disclose that the end-effector and the robot includes optical markers to calculate orientation and coordinates of the guide tube for registration to a medical image.
Bleich et al. disclose methods and systems for neural monitoring for positioning a distal portion of a probe device between neural tissue and tissue adjacent the neural tissue in the body, wherein the neural monitoring may comprise of electromyography (EMG) and aids in confirming that a desired positioning of a probe relative to the tissues 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the surgical robot of Furst et al. further include a processor configured to perform electromyography (i.e. the procedure is electromyography) to determine a presence of a nerve, wherein the guide tube of Furst et al. is configured with a leading edge having an insulated portion and an uninsulated portion, wherein the uninsulated portion is electrically conductive and detectable by the processor, wherein as the guide tube is rotated, the processor is configured to detect a radial direction of the guide tube that is closest to the nerve, wherein the processor generates a most pronounced response when the uninsulated portion is nearest the nerve and a least pronounced response when the uninsulated portion is farthest away from the nerve, as taught by Bleich et al., in order to confirm that a desired positioning of a probe/surgical instrument relative to the tissues has been achieved (Abstract; paragraphs [0022]-[0023], [0131]-[0132]).
However, the above combined references do not specifically disclose that the processor is adapted to prepare a computerized plan for a curved trajectory of the surgical instrument within tissue to a desired target.  

Duindam et al. disclose a surgical system including a flexible steerable needle and a shape sensor for measuring the shape of the needle, wherein the surgical system can be manual, robotic or any combination of the two (Abstract; paragraphs [0013]-[0016]).  Measured tip position and orientation as computed from shape information obtained from the shape sensor can be used by a path planning module in planning algorithms that compute feasible paths from the current needle position to the target location, thus providing guidance to the target (paragraphs [0017-[0018], [0053-[0054]]; note that the “feasible paths from the current needle position to the target location” corresponds to a computerized plan for a curved trajectory of the surgical instrument (i.e. needle) within tissue to a desired target).  Their system provides a much more robust direct measurement and modeling of needle shape and/or pose, thus avoiding complex and potentially inaccurate modeling of the needle to determine trajectory and insertion depth (Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processor of the above combined references be adapted to prepare a computerized plan for a curved trajectory of the surgical instrument within tissue to a desired target, as taught by Duindam et al., in order to provide a much more robust direct measurement and modeling of needle shape and/or pose, thus avoiding complex and potentially inaccurate modeling of the needle to 
However, the above combined references do not specifically disclose that the end-effector and the robot include optical markers to calculate orientation and coordinates of the guide tube for registration to a medical image.
Quaid et al. disclose a surgical apparatus comprising an end effector (35) that comprises a working end of a haptic device (30) and is configured to enable the user to perform various activities related to a surgical procedure (paragraph [0011]-[0012], [0118]; Figure 2).  Disposed on the end effector (35) is an end effector tracker (47) which may include a unique array of markers (e.g., reflective spheres, which are optical markers) (paragraph [0137], note that the end effector therefore includes optical markers (i.e. reflective spheres); Figure 6).  The end effector (47) is adapted to enable the surgical system (10) to determine a pose (i.e. position and orientation) of a distal end (e.g., working end) of the haptic device (30) (paragraph [0137]; Figures 2, 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the end-effector (and thus the robot as well since the end-effector is part of the surgical robot) include optical markers to calculate orientation and coordinates of the guide tube, as taught by Quaid et al., in order to enable the system to determine a pose of the distal end (paragraph [0137]).
With regards to the limitation concerning the end-effector (and the robot) including optical markers “to calculate orientation and coordinates of the guide tube for registration to a medical image”, the limitation is directed to an intended use of the claimed optical markers.  A recitation of the intended use of the claimed invention must 
With regards to the limitation concerning the leading edge of the guide tube having “an insulated portion”, Examiner notes that Bleich et al. disclose that the guide member/tube is a shape-memory guide member (paragraph [0024]), wherein Blech et al. does not disclose that that the portions of the guide member/tube that are other than the electrode portions (i.e. uninsulated portion that is electrically conductive)) are conductive, and therefore it is considered implicit that the portions of the guide member other than the electrode portions are “insulated” portions (i.e. non-conductive portions). 
However, if this is not considered implicit, in the alternative, Williams et al. disclose that shape memory materials may comprise of shape memory polymer, wherein polymer is recognized in the art to be insulating material.  
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape-memory material portion of the leading edge of the guide tube of the above combined references with shape-memory material comprising of shape memory polymer, thereby 
With regards to claim 2, Furst et al. disclose that the guide tube (280) is curved (column 9, lines 5-12; Figure 3).
With regards to claims 3 and 14, Furst et al. disclose that the surgical instrument is straight before being positioned through the curved guide tube which subsequently imparts some curvature to the surgical instrument (column 9, lines 5-12, note that it is implicit that the flexible biopsy needle would have at least one straight portion before being positioned through the curved tube; Figure 3).
With regards to claim 11, Furst et al. disclose that the surgical robot is configured to accurately guide the surgical instrument based on the orientation of the guide tube and predetermined planning to predict how the surgical instrument travels along the nonlinear trajectory (column 3, lines 60-column 4, line 8; column 9, line 54-column 10, line 53, referring to the image-guided needle biopsy system and sensing of forces acting on the biopsy needle).  

Claim 1, 2, 5-7, 9-13, 16-17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub No. 2007/0238985) in view of Bleich et al. and Quaid et al., alone, or alternatively, further in view of Williams et al..

a surgical robot having a controllable robot arm, the robot arm having an end-effector comprising a guide tube (i.e. “outer shaft”) (paragraphs [0015], [0032], [0064], [0083]-[0084]); and
a surgical instrument (i.e. needle or wire) configured to be positioned through the guide tube and configured to be advanced into tissue of a patient (paragraphs [0015], [0082]-[0084]);
wherein the surgical instrument is curved for a nonlinear trajectory to a target (paragraphs [0015], [0082]-[0084]),
and a processor is adapted to prepare a computerized plan for a curved trajectory of the surgical instrument within tissue to a desired target (paragraphs [0083]-[0084], referring to the trajectories of curved paths and “with the development of software the curved path of the needle could be planned”, and thus a computerized plan (i.e. planned curved path of needle through use of software, which is inherently associated with a computer/processor) for a curved trajectory/path of the needle within tissue to a desired target is prepared; paragraph [0032], referring to the navigation plans being pre-planned and use of surgical planning tools),
wherein the guide tube (i.e. “outer shaft”) is configured to oscillate back and forth and rotate simultaneously while performing the procedure (paragraphs [0028], [0080], note that the guide tube (i.e. outer shaft) is of such a structure that it capable of being moved in any manner, including an oscillating back and forth manner and rotating manner while performing the procedure; note that Applicant discloses in paragraph can be continuously oscillated back and forth, rotating about its axis”, and therefore, it appears that as long as the guide tube has a structure such that it “can be” (i.e. is capable of) being oscillated back and forth and rotated, then such a guide tube meets the claimed limitation).
However, with regards to claims 1 and 12, though Smith et al. do disclose that the guide tube movement includes rotational movement (paragraphs [0028], [0080]), Smith et al. fail to disclose that the surgical robot further includes a processor configured to perform electromyography to determine a presence of a nerve, wherein the guide tube is configured with a leading edge having an insulated portion and an uninsulated portion, wherein the uninsulated portion is electrically conductive and detectable by the processor, wherein as the guide tube is rotated, the processor is configured to detect a radial direction of the surgical instrument that is closest to the nerve, wherein the processor generates a most pronounced response when the uninsulated portion is nearest the nerve and a least pronounced response when the uninsulated portion is farthest away from the nerve.
Furthermore, Smith et al. do not specifically disclose that the end-effector and the robot includes optical markers to calculate orientation and coordinates of the guide tube for registration to a medical image, wherein the surgical robot system does not use radio frequency signals for tracking the guide tube.
Bleich et al. disclose methods and systems for neural monitoring for positioning a distal portion of a probe device between neural tissue and tissue adjacent the neural tissue in the body, wherein the neural monitoring may comprise of electromyography 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the surgical robot of Smith et al. further include a processor configured to perform electromyography to determine a presence of a nerve, wherein the guide tube of Smith et al. is configured with a leading edge having an insulated portion and an uninsulated portion, wherein the uninsulated portion is electrically conductive and detectable by the processor, wherein as the guide tube is rotated, the processor is configured to detect a radial direction of the guide tube that is closest to the nerve, wherein the processor generates a most pronounced response when the uninsulated portion is nearest the nerve and a least pronounced response when the uninsulated portion is farthest away from the nerve, as taught by Bleich et al., in order to confirm that a desired positioning of a probe/surgical instrument relative to the tissues has been achieved (Abstract; paragraphs [0022]-[0023], [0131]-[0132]).
However, the above combined references do not specifically disclose that the end-effector and the robot include optical markers to calculate orientation and coordinates of the guide tube for registration to a medical image, and wherein the surgical robot system does not use radio frequency signals for tracking the guide tube.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the end-effector (and thus the robot as well since the end-effector is part of the surgical robot) include optical markers to calculate orientation and coordinates of the guide tube (and therefore the surgical robot system does not use radio frequency signals for tracking the guide tube), as taught by Quaid et al., in order to enable the system to determine a pose of the distal end and provide an effective alternative technique for tracking the distal end/guide tube (paragraph [0137]).
With regards to the limitation concerning the end-effector (and thus the robot) including optical markers “to calculate orientation and coordinates of the guide tube for registration to a medical image”, the limitation is directed to an intended use of the claimed optical markers.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 
With regards to the limitation concerning the leading edge of the guide tube having “an insulated portion”, Examiner notes that Bleich et al. disclose that the guide member/tube is a shape-memory guide member (paragraph [0024]), wherein Blech et al. does not disclose that that the portions of the guide member/tube that are other than the electrode portions (i.e. uninsulated portion that is electrically conductive)) are conductive, and therefore it is considered implicit that the portions of the guide member other than the electrode portions are “insulated” portions (i.e. non-conductive portions). 
However, if this is not considered implicit, in the alternative, Williams et al. disclose that shape memory materials may comprise of shape memory polymer, wherein polymer is recognized in the art to be insulating material.  
Therefore, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape-memory material portion of the leading edge of the guide tube of the above combined references with shape-memory material comprising of shape memory polymer, thereby resulting in the leading edge having an insulated shape memory polymer portion, as 
With regards to claims 2, 5-7, 9-10, 12-13, 16-17 and 19-20 Smith et al. disclose the guide tube is curved (paragraph [0083], referring to the “curved casing” which serves as a curved guide tube), wherein the surgical instrument is a non-compliant wire capable of substantially retaining its shape after entering and exiting the guide tube, wherein the guide tube is straight, wherein the surgical instrument is a curved needle, wherein the surgical instrument comprises of a shape memory alloy, wherein the shape memory alloy is nitinol (paragraphs [0015], [0082]-[0084]).
With regards to claim 11, Smith et al. disclose that the surgical robot is configured to accurately guide the surgical instrument based on the orientation of the guide tube and predetermined planning to predict how the surgical instrument travels along the nonlinear trajectory (Abstract, paragraphs [0026]-[0027], referring to use o fRF technology for tracking the surgical instruments and providing feedback).

Claim 4-10, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. in view of Bleich et al., Duindam et al. and Quaid et al. (and Williams et al.), as applied to claims 1, 3, 12 and 14 above, and further in view of Smith et al. (US Pub No. 2007/0238985).

Smith et al. disclose that a flexible biopsy needle or wire can be used for biopsy, wherein the guide wire can be used to achieve a controlled curved path for biopsy (paragraphs [0013], [0082]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the surgical instrument of Furst et al. used for a biopsy medical procedure with another surgical instrument used for a biopsy medical procedure, as taught by Smith et al., as the substitution of one known surgical instrument used for a biopsy procedure for another yields predictable results to one of ordinary skill in the art and further to achieve a controlled curved path for biopsy. One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  
With regards to claims 5-10, 13 and 16-20, as discussed above, the above combined references meet the limitations of claims 1 and 12.  However, with regards to claims 5-8, 13 and 16-18, though Furst et al. do disclose that the guide tube can be straight and rigid (column 9, lines 5-7), the above combined references do not specifically disclose that the surgical instrument is a non-compliant wire capable of substantially retaining its shape after entering and exiting the guide tube, wherein the surgical instrument is a curved needle, wherein the curved needle includes a rigid, straight outer guide tube and an inner needle able to take on a curved shape (note with 
Smith et al. disclose a system for dynamically tracking three-dimensional position of surgical/medical instruments, wherein the medical instrument may be a needle or wire mounted on an end of a medical robotic system arm tool (paragraphs [0013], referring to the use of a needle or wire through the needle’s cannula; paragraphs [0015], [0026], [0032], [0064], [0075], [0083]-[0084], note paragraph [0083] refers to the use of trajectories of curved paths associated with the application described using a “nitinol needle”, wherein the nitinol needle application is described in paragraph [0015]).  Beveled curved needles can be used to reach pathology that is unreachable by a straight path, wherein the curved needles are usually flexible and made of shape memory alloy (e.g., nitinol) so that they can be fed through a long, straight rigid outer shaft (paragraph [0015]).  The needle then starts to bend as they exit the shaft (paragraph [0015]). A permanently-bent (non-shape-memory alloy) needle can also be used for biopsy/injection, wherein the permanently bent needle or wire is curved along its entire path and its insertion is controlled by a device that feeds the needle out of a curved casing in a specific trajectory and location (i.e. via a surgical robot) (paragraph [0083]).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Quaid has been introduced to teach that the end effector (and thus the surgical robot) includes optical markers to calculate orientation and coordinates of the guide tube for registration to a medical image.

Examiner respectfully disagrees and first notes that the claims are directed to apparatus claims, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Examiner notes that Applicant discloses in paragraph [0208] of their PG-Pub that the guide tube (7500) is simply the structure of a tube that “can be continuously oscillated back and forth, rotating about its axis”, and therefore, it appears that as long as the guide tube has a structure such that it “can be” (i.e. is capable of) being oscillated back and forth and rotated, then such a guide tube meets the claimed limitation (note that the specification does not provide a particular structure of the guide tube such that it oscillates/rotates by itself, but rather appears that a user can cause the guide tube to oscillate/rotate).  Therefore, since Furst discloses in column 9, lines 42-53 that the guide tube (280) is attached to the needle support assembly (200) which allows the guide tube (280) to be “arbitrarily placed, oriented…with respect to the subject” and further referring to the guide tube (280) being readily disengaged from the needle support assembly, it is clear that the guide tube (280) is of such a structure that it is capable of being moved (such as by a user controlling the needle support assembly when the guide tube is attached to the assembly or controlling the guide tube directly when the guide tube is detached/disengaged from the assembly) in any manner, including an oscillating back capable of being moved in any manner, including an oscillating back and forth manner and rotating manner while performing the procedure.  Note further that Applicant’s disclosure in the above cited passage sets forth that the guide tube is simply a tube structure which has the capability of oscillating and rotating as claimed, such as when controlled by a user, and therefore it would appear inherent that the prior art’s structure of a guide tube being of a tube structure has the inherent property of being capable of being oscillated and rotated as claimed as well.  Furst and Smith therefore do meet the above limitation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the claimed invention relies on optical markers that are positioned on the robotic arm and robot base that are continuously viewed by a camera system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes that Quaid has been introduced to teach that the end effector (and thus the necessarily the robot since the end-effector is part of the claimed robot) includes optical markers.  Though Smith may disclose the use of RF signals for tracking surgical instruments, Quaid teaches an alternative technique for tracking instruments by using optical markers, and therefore Smith modified in view of Quaid meets the limitation of the end-effector (and thus also the surgical robot since the end-effector is part of the surgical robot) including optical 
The claims therefore remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793